Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 19, 2016

The Court of Appeals hereby passes the following order:

A17D0180. DAVID E. OLES v. SUSAN SERAFIN et al.

      Upon consideration of the Application for Discretionary Appeal, it is ordered
that it be hereby GRANTED. The Appellant may file a Notice of Appeal within ten
days of the date of this order. The Clerk of Superior Court is directed to include a
copy of this order in the record transmitted to the Court of Appeals.
      Appellee Susan Serafin’s request for a frivolous appeal penalty under Court of
Appeals Rule 15 is DENIED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/19/2016
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.